DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 09/13/2021.
Applicant’s amendments filed 09/13/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 4, 7, 11, and 13; cancelation of claims 9, 12, and 14; and the addition of new claims 21-23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 13, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US patent No. 8,598,655 to Schloesser et al. (hereinafter Schloesser) in view of Vielemeyer (US 2017/0092777) and Ota et al. (US 2011/0006345, hereinafter Ota).
With respect to Claim 1, Schloesser discloses a vertical power device (e.g., power MOSFETs) (Schloesser, Figs. 1, 4B-5, Col. 1, lines 7-24; Col. 3, lines 36-67, Col. 5, lines 46-65) having a top side and a bottom side, the vertical power device comprising:
       a substrate (150/450) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46);
       a device stack (152/154 in Fig. 1 or 452/455 in Figs. 4B-5) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46) formed on the substrate (150/450), the device stack comprising a body layer (e.g., the body layer including a channel layer 113 of the first transistor in Fig. 1) of a first conduction type (e.g., p-type) between a lower layer (e.g., the buried layer 152 including the drain region 112) 
         a passivation layer (e.g., an insulating material 459 to insulate adjacent contact portions 458, as in Fig. 4K) (Schloesser, Figs. 1, 4B-5, Col. 8, lines 49-55);
       a first vertical device (e.g., 110 in Fig. 1) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-55; Col. 4, lines 24-52; Col. 5, lines 10-23; lines 46-65) and a second vertical device (e.g., 120) formed in the device stack, wherein the first vertical device (110) and the second vertical device (120) form an electrical connection (e.g., the drain of the first device is electrically connected to the source of the second device), the first vertical device (110) comprising a first top contact (e.g., transistor interconnect 128 connected to the source 111 of the first transistor) and a first bottom contact (e.g., a doped region including the drain region 112 connected to the first contact trench 116), and the second vertical device (120) comprising a second top contact (e.g., transistor interconnect 128 connected to the source 121 of the second transistor) and a second bottom contact (e.g., a doped region including the drain region 122 connected to the second contact trench 126), the first top contact (128) and the second top contact (e.g., 128) being formed at the top side (e.g., 151), and the first bottom contact and the second bottom contact being formed at the bottom side; and
       a first vertical device isolation structure (127) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-19; lines 40-52) that isolates the first vertical device (110) from the second vertical device (120).
Further, Schloesser does not specifically disclose a group III-Nitride based device stack, wherein the body layer, the lower layer, and the upper layer each comprise a group III-Nitride material; a first vertical group III-Nitride based device and a second vertical group III-Nitride based device formed in the group III-Nitride based device stack, the first top contact and the second top contact being formed at the top side to pass through the passivation layer and be exposed at the top side, and the first bottom contact 
However, Schloesser teaches that a semiconductor of the semiconductor device (Schloesser, Figs. 1, 4B-5, Col. 2, lines 61-64) does not need to be silicon-based, and includes other semiconductor materials such as gallium arsenide, silicon carbide and others. Further, Vielemeyer teaches forming a vertical semiconductor device (Vielemeyer, Figs. 1-2, 8-10, ¶0001-¶0004, ¶0051-¶0069, ¶0079-¶0081) comprising a stack of Group III-Nitride layers on the substrate (2), wherein the Group III-Nitride stack comprises a body layer (e.g., p-GaN layer 4 as body zone 30) (Vielemeyer, Figs. 1-2, ¶0063-¶0066) of a first conduction type (e.g., p-type) between a lower layer (e.g., n-GaN layer 3 as a drift zone 27) of a second conduction type (e.g., n-type) and an upper layer (e.g., n+ -GaN contact layer 5) of the second conduction type (e.g., n-type), the source contact (S11) is formed at the top side of the stacked structure to pass through the passivation layer (19) (Vielemeyer, Figs. 1-2, ¶0065) and be exposed at the top side, and a drain contact (D13) (Vielemeyer, Figs. 1-2, ¶0066) is formed at the bottom side (14) of the substrate (2) and including a conductive via (e.g., for the electrically insulative substrate) that extends through the thickness of the substrate, and wherein the Group III-Nitride semiconductor material provides GaN device capable of carrying large current, support high voltages, and provides low on-resistance and fast switching times.
Further, Ota specifically teaches a vertical semiconductor device (Ota, Figs. 1, 5, ¶0001-¶0002, ¶0019-¶0021, ¶0070-¶0092) comprising a stack of Group III-Nitride layers (102-108) on the substrate (101, e.g., including SiC) (Ota, Figs. 1, 5, ¶0077, ¶0079), wherein the bottom contact (115, drain electrode formed to fill the trenches formed on the back side of the substrate to reach the drain contact layer 103 including n-GaN) (Ota, Figs. 1, 5, ¶0077) being formed at the bottom side of the vertical device to pass through the substrate (101) and be exposed at the bottom side; the transistor using the nitride semiconductor allows to achieve low power consumption and low on resistance (Ota, Figs. 1, 5, ¶0021, ¶0074, ¶0088-¶0091).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the vertical power device of Schloesser by forming each of the first vertical transistor and the second vertical transistor of Schloesser from a stack of Group III-Nitride semiconductor 
Regarding Claim 2, Schloesser in view of Vielemeyer and Ota discloses the vertical power device according to claim 1. Further, Schloesser discloses the vertical power device, 
Regarding Claim 3, Schloesser in view of Vielemeyer and Ota discloses the vertical power device according to claim 1. Further, Schloesser discloses that the substrate (150) (Schloesser, Figs. 1, 4B-5, Col. 2, lines 54-64) comprises an insulating layer (e.g., SOI substrate includes an insulating layer), and wherein the first vertical device isolation structure (117/127) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-52) extends from the top side to the depth of the substrate, but does not specifically disclose that the first vertical device isolation structure extends to the insulating layer within the substrate. However, Schloesser teaches forming the isolation trenches (117/127) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-52) that extend in a depth direction of the substrate (150) and beneath the buried layer (152) to provide an isolation between the first and second transistors (110 and 120) which are connected in series so that the resulting semiconductor device has improved characteristics (e.g., increased breakdown voltage) (Schloesser, Figs. 1, 4B-5, Col. 5, lines 46-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the vertical power device of Schloesser/Vielemeyer/Ota by forming the substrate as a SOI substrate including an insulating layer as taught by Schloesser, wherein the isolation trenches extend in a depth direction of the substrate to the insulating layer of the SOI substrate to have the vertical power device, wherein the first vertical device isolation structure extends to the insulating layer within the substrate in order to provide improved isolation between the vertical transistors connected in series, and thus to obtain improved semiconductor device having improved characteristics (e.g., increased breakdown voltage) (Schloesser, Col. 1, lines 25-55; Col. 5, lines 46-65).
Regarding Claim 4, Schloesser in view of Vielemeyer and Ota discloses the vertical power device according to claim 2. Further, Schloesser discloses the vertical power device, wherein the electrical connection of the first vertical group III-Nitride based device (e.g., the first vertical transistor 110 comprised of Group III-Nitride semiconductor material, in view of Vielemeyer) and the second vertical group III- Nitride based device (e.g., the second vertical transistor 120 comprised of Group III-Nitride semiconductor material, in view of Vielemeyer) further comprises a lateral interconnect (128) formed at the top side over the first vertical device isolation structure (127), wherein the first vertical deep via (116) electrically connects the lateral interconnect (128) and at least the lower layer (e.g., the buried layer 152 including the drain region 112) (Schloesser, Figs. 1, 4B-5, Col. 5, lines 3-23), and wherein the first via 
Regarding Claim 5, Schloesser in view of Vielemeyer and Ota discloses the vertical power device according to claim 4. Further, Schloesser discloses the vertical power device, wherein the first vertical deep via (116) extends from the lateral interconnect (128) to the first bottom contact (e.g., a doped region including the drain region 112 connected to the first contact trench 116), such that the first and second vertical group III-Nitride based devices (e.g., the first and second vertical transistors 110 and 120 comprised of Group III-Nitride semiconductor material, in view of Vielemeyer) are connected in series (Schloesser, Figs. 1, 2A,Col. 3, lines 36-44; Col. 5, lines 46-65; Col. 6, lines 8-36).
Regarding Claim 6, Schloesser in view of Vielemeyer and Ota discloses the vertical power device according to claim 2. Further, Schloesser discloses the vertical power device, wherein the first vertical deep via (116) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-19; lines 40-52) is formed adjacent to the first vertical device isolation structure (127).
Regarding Claim 7, Schloesser in view of Vielemeyer and Ota discloses the vertical power device according to claim 1. Further, Schloesser discloses the vertical power device, wherein at least one of the first top contact (e.g., transistor interconnect 128 connected to the source 111 of the first transistor) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-55; Col. 4, lines 24-52; Col. 5, lines 10-23; lines 46-65)  or the second top contact (e.g., transistor interconnect 128 connected to the source 121 of the second transistor) is formed on the upper layer, but does not specifically disclose a body contact that is 37connected to the at least one of the first top contact or the second top contact formed on the upper layer, the body contact being formed on the body layer.
However, Vielemeyer teaches forming a vertical semiconductor device (Vielemeyer, Figs. 1-2, ¶0001-¶0004, ¶0051-¶0069) comprising a stack of Group III-Nitride layers, wherein the Group III-Nitride stack comprises a body layer (e.g., p-GaN layer 4 as body zone 30) (Vielemeyer, Figs. 1-2, ¶0063-¶0004) of a first conduction type (e.g., p-type) between a lower layer (e.g., n-GaN layer 3 as a drift zone 27) and an upper layer (e.g., n+ -GaN contact layer 5) of a second conduction type (e.g., n-type), and the source contact (S11) is formed on a top surface of the stacked structure within the body region (30) (Vielemeyer, Figs. 1-2, ¶0065) or not within the body region (30) (Vielemeyer, Fig. 3, ¶0070), and wherein the Group 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the vertical power device of Schloesser/Vielemeyer/Ota by implementing the source contact on a top of the stack of Group III-Nitride layers and within the body region as taught by Vielemeyer to have a body contact that is 37connected to the at least one of the first top contact or the second top contact formed on the upper layer, the body contact being formed on the body layer in order to provide vertical semiconductor device capable of carrying large current, support high voltages, and providing low on-resistance and fast switching times (Vielemeyer, ¶0001-¶0004).
Regarding Claim 10, Schloesser in view of Vielemeyer and Ota discloses the vertical power device according to claim 1. Further, Schloesser discloses the vertical power device, wherein the vertical power device further comprises a third vertical device (e.g., another second transistor 120n) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-40; Col. 5, lines 46-65; Col. 6, lines 12-36) that is electrically connected to the second vertical device (1201) and isolated by a second vertical device isolation structure (127), but does not specifically disclose a third vertical group III-Nitride based device electrically connected to the second vertical group III-Nitride based device. However, Vielemeyer teaches forming a vertical semiconductor device (Vielemeyer, Figs. 1-2, ¶0001-¶0004, ¶0051-¶0069) comprising a stack of Group III-Nitride layers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the vertical power device of Schloesser/Vielemeyer/Ota by forming a plurality of second vertical transistors as taught by Schloesser, wherein each of the plurality of second vertical transistors comprised of a stack of Group III-Nitride semiconductor material layers as taught by Vielemeyer to have a third vertical group III-Nitride based device electrically connected to the second vertical group III-Nitride based device in order to provide vertical semiconductor device capable of carrying large current, support high voltages, and providing low on-resistance and fast switching times (Vielemeyer, ¶0001-¶0004).
Regarding Claim 11, Schloesser in view of Vielemeyer and Ota discloses the vertical power device according to claim 10. Further, Schloesser (in view of Vielemeyer and Ota) discloses the vertical  wherein each of the first vertical group III-Nitride based device (110) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-40; Col. 5, lines 46-65; Col. 6, lines 12-36), the second vertical group III-Nitride based device (e.g., 1201), and third vertical group III-Nitride based (e.g., 120n) device is a transistor.
With respect to Claim 13, Schloesser discloses a vertical power system comprising at least one of an inverter that includes a vertical power device (e.g., power MOSFETs) (Schloesser, Figs. 1, 4B-5, Col. 1, lines 7-24; Col. 3, lines 36-67, Col. 5, lines 46-65), the vertical power device comprising:
       a substrate (150/450) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46);
       a device stack (152/154 in Fig. 1 or 452/455 in Figs. 4B-5) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-67; Col. 5, lines 4-23; Col. 7, lines 24-46) formed on the substrate (150/450), the device stack comprising a body layer (e.g., the body layer including a channel layer 113 of the first transistor in Fig. 1) of a first conduction type (e.g., p-type) between a lower layer (e.g., the buried layer 152 including the drain region 112) (Schloesser, Figs. 1, 4B-5, Col. 5, lines 3-23) of a second conduction type (e.g., n-type) and an upper layer (e.g., the source layer 111) of the second conduction type (e.g., n-type);
         a passivation layer (e.g., an insulating material 459 to insulate adjacent contact portions 458, as in Fig. 4K) (Schloesser, Figs. 1, 4B-5, Col. 8, lines 49-55);
       a first vertical device (e.g., 110 in Fig. 1) (Schloesser, Figs. 1, 4B-5, Col. 3, lines 36-55; Col. 4, lines 24-52; Col. 5, lines 10-23; lines 46-65) and a second vertical device (e.g., 120) formed in the device stack, wherein the first vertical device (110) and the second vertical device (120) form an electrical connection (e.g., the drain of the first device is electrically connected to the source of the second device), the first vertical device (110) comprising a first top contact (e.g., transistor interconnect 128 connected to the source 111 of the first transistor) and a first bottom contact (e.g., a doped region including the drain region 112 connected to the first contact trench 116), and the second vertical device (120) comprising a second top contact (e.g., transistor interconnect 128 connected to the source 121 of the second transistor) and a second bottom contact (e.g., 
       a first vertical device isolation structure (127) (Schloesser, Figs. 1, 4B-5, Col. 4, lines 10-19; lines 40-52) that isolates the first vertical device (110) from the second vertical device (120).
Further, Schloesser does not specifically disclose a group III-Nitride based device stack, wherein the body layer, the lower layer, and the upper layer each comprise a group III-Nitride material; a first vertical group III-Nitride based device and a second vertical group III-Nitride based device formed in the group III-Nitride based device stack, the first top contact and the second top contact being formed at a top side of the vertical power device to pass through the passivation layer and be exposed at the top side, and the first bottom contact and the second bottom contact being formed at a bottom side of the vertical power device to pass through the substrate and be exposed at the bottom side.
However, Schloesser teaches that a semiconductor of the semiconductor device (Schloesser, Figs. 1, 4B-5, Col. 2, lines 61-64) does not need to be silicon-based, and includes other semiconductor materials such as gallium arsenide, silicon carbide and others. Further, Vielemeyer teaches forming a vertical semiconductor device (Vielemeyer, Figs. 1-2, 8-10, ¶0001-¶0004, ¶0051-¶0069, ¶0079-¶0081) comprising a stack of Group III-Nitride layers on the substrate (2), wherein the Group III-Nitride stack comprises a body layer (e.g., p-GaN layer 4 as body zone 30) (Vielemeyer, Figs. 1-2, ¶0063-¶0066) of a first conduction type (e.g., p-type) between a lower layer (e.g., n-GaN layer 3 as a drift zone 27) of a second conduction type (e.g., n-type) and an upper layer (e.g., n+ -GaN contact layer 5) of the second conduction type (e.g., n-type), the source contact (S11) is formed at the top side of the stacked structure to pass through the passivation layer (19) (Vielemeyer, Figs. 1-2, ¶0065) and be exposed at the top side, and a drain contact (D13) (Vielemeyer, Figs. 1-2, ¶0066) is formed at the bottom side (14) of the substrate (2) and including a conductive via (e.g., for the electrically insulative substrate) that extends through the thickness of the substrate, and wherein the Group III-Nitride semiconductor material provides 
Further, Ota specifically teaches a vertical semiconductor device (Ota, Figs. 1, 5, ¶0001-¶0002, ¶0019-¶0021, ¶0070-¶0092) comprising a stack of Group III-Nitride layers (102-108) on the substrate (101, e.g., including SiC) (Ota, Figs. 1, 5, ¶0077, ¶0079), wherein the bottom contact (115, drain electrode formed to fill the trenches formed on the back side of the substrate to reach the drain contact layer 103 including n-GaN) (Ota, Figs. 1, 5, ¶0077) being formed at the bottom side of the vertical device to pass through the substrate (101) and be exposed at the bottom side; the transistor using the nitride semiconductor allows to achieve low power consumption and low on resistance (Ota, Figs. 1, 5, ¶0021, ¶0074, ¶0088-¶0091).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the vertical power device of Schloesser by forming each of the first vertical transistor and the second vertical transistor of Schloesser comprised of a stack of Group III-Nitride semiconductor material layers formed on a substrate having a backside and bottom electrode on the backside including conductive via/trenches extending through the substrate as taught by Vielemeyer and Ota to have a group III-Nitride based device stack, wherein the body layer, the lower layer, and the upper layer each comprise a group III-Nitride material; a first vertical group III-Nitride based device and a second vertical group III-Nitride based device formed in the group III-Nitride based device stack, the first top contact and the second top contact being formed at a top side of the vertical power device to pass through the passivation layer and be exposed at the top side, and the first bottom contact and the second bottom contact being formed at a bottom side of the vertical power device to pass through the substrate and be exposed at the bottom side in order to provide a vertical semiconductor device capable of carrying large current, support high voltages, and providing low power consumption, low on-resistance and fast switching times, wherein a suitable substrate is provided to epitaxially grow nitride-based semiconductor multilayer structure on the substrate, and  a bottom electrode formed to fill via/trenches formed on the backside of the substrate to reach the bottom contact layer of the nitride-based semiconductor multilayer structure (Vielemeyer, ¶0001-¶0004; Ota, ¶0021, ¶0074, ¶0077, ¶0079, ¶0088-¶0091).

Regarding Claim 21, Schloesser in view of Vielemeyer and Ota discloses the vertical power device according to claim 1. Further, Schloesser does not specifically disclose that the first bottom contact and the second bottom contact pass through a portion of the group III-Nitride based device stack.
However, Ota teaches a vertical semiconductor device (Ota, Figs. 1, 5, ¶0001-¶0002, ¶0019-¶0021, ¶0070-¶0092) comprising a stack of Group III-Nitride layers (102-108) on the substrate (101, e.g., including SiC) (Ota, Figs. 1, 5, ¶0077, ¶0079), wherein the bottom contact (115, drain electrode formed to fill the trenches formed on the back side of the substrate to reach the drain contact layer 103 including n-GaN) (Ota, Figs. 1, 5, ¶0077) being formed at the bottom side of the vertical device to pass through the substrate (101) and a portion of the Group III-Nitride based device stack (e.g., n-GaN layer 103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the vertical power device of Schloesser/Vielemeyer/Ota by forming a bottom electrode on the backside of the substrate including conductive trenches extending through the substrate as taught by Ota to have the first bottom contact and the second bottom contact that pass through a portion of the group III-Nitride based device stack in order to provide a vertical semiconductor device capable of providing low power consumption and low on-resistance, wherein a suitable substrate is provided to epitaxially grow nitride-based semiconductor multilayer structure on the substrate, and  a bottom electrode formed to fill trenches formed on the backside of the substrate to reach the bottom contact layer of the nitride-based semiconductor multilayer structure (Ota, ¶0021, ¶0074, ¶0077, ¶0079, ¶0088-¶0091).
Regarding Claim 22, Schloesser in view of Vielemeyer and Ota discloses the vertical power device according to claim 1. Further, Schloesser does not specifically disclose that a first doping concentration of the upper layer is substantially equal to a second doping concentration of the lower layer.
However, Vielemeyer teaches forming a vertical semiconductor device (Vielemeyer, Figs. 1-2, 8-10, ¶0001-¶0004, ¶0051-¶0069, ¶0079-¶0081) comprising a stack of Group III-Nitride layers on the substrate (2), wherein the Group III-Nitride stack comprises an upper layer (e.g., n+ -GaN contact layer 5) device (Vielemeyer, Fig. 2, ¶0063) of the second conduction type (e.g., n-type) and a lower layer (e.g., 29, n+ -GaN contact layer) (Vielemeyer, Fig. 2, ¶0069) of the second conduction type (e.g., n-type) on a substrate (2) that is used to reduce the on-resistance of the drift zone (27).

Regarding Claim 23, Schloesser in view of Vielemeyer and Ota discloses the vertical power device according to claim 1. Further, Schloesser discloses the body layer (e.g., the body layer including a channel layer 113 of the first transistor in Fig. 1) is in contact with the lower layer (e.g., the buried layer 152 including the drain region 112) (Schloesser, Figs. 1, 4B-5, Col. 5, lines 3-23) and the upper layer (e.g., the source layer 111).
Note that the term “in contact” is considered as a broad term which does not require two elements to be in direct contact, and does not exclude other elements inbetween.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-11, 13, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891